DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 4 – 16, and 18 are objected to because of the following informalities:
	Regarding claim 1, claim 1 is directed to a chamber component comprising, in part, “one or more protective layer on at least one surface of [a] ceramic body” (l. 3 of the claim).  For improving grammar, the phrase “one or more protective layer” may be better stated as “one or more protective layers” in ll. 3 and 4 of claim 1.
	Regarding claims 4 – 16, and 18, the examiner notes claims 4 – 16 and 18, each of which depend directly or indirectly on claim 1, recite “one or more protective layer” in a manner similar to that of claim 1.  The examiner recommends amending these claims similarly to the recommendation of claim 1.
	Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1 – 3, 5, 7, 12, 13, 17, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 8 of U.S. Patent No. 9,850,568 (hereinafter “Sun ‘568”).  
	Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over Sun ‘568’s claims 7 and 8 as applied to claim 1, and further in view of Sun ‘568’s claim 14.  
	Claims 6, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over Sun ‘568’s claims 7 and 8 as applied to claim 1, and further in view of Dickinson (US 2010/0272982 A1).  
	Claims 9 – 11, 14, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over Sun ‘568’s claims 7 and 8 as applied to claim 1, and further in view of Sun ‘568’s claim 12.  
	Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over Sun ‘568’s claims 7 and 8 as applied to claim 17, and further in view of Sun ‘568’s claim 14.  
	Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over Sun ‘568’s claims 7 and 8 as applied to claim 19, and further in view of Dickinson.  
	Although the claims at issue are not identical, they are not patentably distinct from each other because:
	Regarding claim 1, Sun ‘568’s claim 8, which depends on Sun ‘568’s claim 7, is directed to a chamber component for a process chamber, comprising: a ceramic body; and a protective layer on at least one surface of the ceramic body, wherein the protective layer comprises Y3Al5O12 having a dielectric constant of 9.76 +/- up to 10% and a hermiticity of 4.4E-10 cm3/s +/- up to 10%.
	Regarding claim 2, in addition to the limitations of claim 1, Sun ‘568’s claim 8 further recites the chamber component is a chamber lid.  
	Regarding claim 3, in addition to the limitations of claim 1, Sun ‘568’s claim 8 further recites the ceramic body comprises Al2O3.  
	Regarding claim 4, in addition to the limitations of claim 1, Sun ‘568’s claim 14 states the protective layer has an erosion rate of less than 2 nm/hr +/- up to 10% when exposed to a CH4/Cl2 plasma chemistry.  Given the suitability for a chamber component in Sun ‘581’s claim 4 for exposure to plasma (as at least required of a “plasma screen”), it would have been imperative for erosion rates to be minimal to plasma.  Accordingly, given the less than 20 micron thickness of the protective layer (Sun ‘568, claim 7), it would have been obvious to employ an erosion rate of less than 2 nm/hr +/- up to 10% when exposed to a CH4/Cl2 plasma chemistry in order to provide a long-life chamber component.
	Regarding claim 5, in addition to the limitations of claim 1, Sun ‘568’s claim 7 further recites the protective layer has, e.g., a hardness of 8.5 GPa +/- up to 10%, a volume resistivity of 11.3E16 Ω·cm +/- up to 10%, and a thermal conductivity of 20.1 W/m·K +/- up to 10%.  
	Regarding claim 6, although Sun ‘568 is not explicit as to the protective layer having a porosity of less than 1%, Dickinson notes high density ceramics have better bonding to their substrates in process chamber components (e.g. ¶ [0035]).  Accordingly, one of ordinary skill in the art would have sought to minimize the porosity of the protective layer as this would in turn maximize density.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Accordingly, it would have been obvious to provide the protective layer with a porosity less than 1% in order to maximize its bonding to the ceramic body.
	Regarding claim 7, in addition to the limitations of claim 1, Sun ‘568’s claim 7 recites the protective layer comprises 37.5 mol% Y2O3 and 62.5 mol% Al2O3 (since 3Y2O3 + 5Al2O3 = 2Y3Al5O12).
	Regarding claim 8, although Sun ‘568’s claims are not explicit as to the protective layer comprising a bulk sintered ceramic that has been bonded to the ceramic body, Dickinson notes high sintered density ceramics have better bonding to their substrates in process chamber components (e.g. ¶ [0035]).  For such a purpose, it would have been obvious to modify Sun ‘568’s protective layer to comprise a bulk sintered ceramic that has been bonded to the ceramic body.
	Regarding claim 9, in addition to the limitations of claim 8, Sun ‘568’s claim 12, which depends on Sun ‘568’s claim 7, recites an additional protective layer which has a thickness of greater than about 100 microns.  Given said additional protective layer is between the “first protective layer” and the ceramic body, it would have been obvious including such an additional protective layer increases protection of the ceramic body.  Based on the recited thickness, such an additional protective layer constitutes a thin ceramic wafer having a thickness of greater than 100 microns.  
	Regarding claim 10, in addition to the limitations of claim 1, Sun ‘568’s claim 12, which depends on Sun ‘568’s claim 7, recites an additional protective layer which is a thick film protective layer.  Given said additional protective layer is between the “first protective layer” and the ceramic body, it would have been obvious including such an additional protective layer increases protection of the ceramic body.
	Regarding claim 11, in addition to the limitations of claim 10, Sun ‘568’s claim 12 states the additional protective layer has a thickness of greater than about 100 microns.
	Regarding claim 12, in addition to the limitations of claim 1, Sun ‘568’s claim 7 further recites the protective layer comprises a thin protective layer.
	Regarding claim 13, in addition to the limitations of claim 12, Sun ‘568’s claim 7 further recites the protective layer has a thickness of below about 20 microns.  
	Regarding claim 14, in addition to the limitations of claim 1, Sun ‘568’s claim 12, which depends on Sun ‘568’s claim 7, recites an additional protective layer which is a thick film protective layer, i.e. a stack of a plurality of protective layers.  Given said additional protective layer is between the “first protective layer” and the ceramic body, it would have been obvious including such an additional protective layer increases protection of the ceramic body.
	Regarding claim 15, although Sun ‘568’s claims are not explicit as to the protective layer comprising a bulk sintered ceramic that has been bonded to the ceramic body, Dickinson notes high sintered density ceramics have better bonding to their substrates in process chamber components (e.g. ¶ [0035]).  For such a purpose, it would have been obvious to modify Sun ‘568’s protective layer to comprise a sintered ceramic.
	Regarding claim 16, in addition to the limitations of claim 1, Sun ‘568’s claim 12, which depends on Sun ‘581’s claim 7, recites an additional protective layer which is a thick film protective layer.  Given said additional protective layer is between the “first protective layer” and the ceramic body, it would have been obvious including such an additional protective layer increases protection of the ceramic body.  Thus is formed a thin film protective layer over a thick film protective layer.
	Regarding claim 17, in addition to the limitations of claim 1, Sun ‘568’s claim 8 states the process chamber is a plasma etch process chamber (as suggested by the chamber component being a plasma screen).
	Regarding claim 18, in addition to the limitations of claim 17, Sun ‘568’s claim 14 recites a Y3Al5O12 protective layer has an erosion rate of about 1 nm/hr +/- up to 30% when exposed to a CH4/Cl2 plasma chemistry.  Given the suitability for a chamber component in Sun ‘568’s claim 8 for exposure to plasma (as at least required of a “plasma screen”), it would have been imperative for such a screen to be plasma resistant, which the recited erosion rate provided evidence thereof.  Accordingly, it would have been obvious to employ the protective layer as a plasma resistant layer, and wherein an external surface of the plasma resistant layer is to be exposed to a plasma.  
	Regarding claim 19, Sun ‘568’s claim 8, which depends on Sun ‘568’s claim 7, is directed to, in an embodiment, a chamber lid comprising a ceramic body comprising Al2O3; and a protective layer on at least one surface of the ceramic body, wherein the protective layer comprises Y3Al5O12 having a dielectric constant of 9.76 +/- up to 10% and a hermiticity of 4.4E-10 cm3/s +/- up to 10%.  
	Although Sun ‘568’s claims 7 and 8 are does not explicitly state a process chamber comprising a chamber body, a substrate support within the chamber body, and said lid being over the chamber body, Sun ‘568’s claim 8 recites further articles which may comprise a protective layer as recited for the chamber lid, e.g. an electrostatic chuck and a chamber wall.  One of ordinary skill in the art would have recognized an electrostatic chuck is a substrate support, and the chamber wall would define at least a portion of a chamber body.  Based on the low hermiticity Sun ‘568 claims, one of ordinary skill in the art would have understood the goal is to contain a gas, i.e. does not leak gas.  
	Accordingly, it would have been obvious to configure a process chamber from a chamber body, a substrate support within the chamber body, and a lid over the chamber body from the component recited in Sun ‘568’s claim 8 in order to provide a process chamber with features useful for containing process gas.
	Regarding claim 20, in addition to the limitations of claim 19, Sun ‘568’s claim 7 recites the protective layer comprises 37.5 mol% Y2O3 and 62.5 mol% Al2O3 (since 3Y2O3 + 5Al2O3 = 2Y3Al5O12).
	Although Sun ‘568 is not explicit as to the protective layer having a porosity of less than 1%, Dickinson notes high density ceramics have better bonding to their substrates in process chamber components (e.g. ¶ [0035]).  Accordingly, one of ordinary skill in the art would have sought to minimize the porosity of the protective layer as this would in turn maximize density.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Accordingly, it would have been obvious to provide the protective layer with a porosity less than 1% in order to maximize its bonding to the ceramic body.

Claims 1 – 3, 5, 7, 12, 13, 17, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 11,053,581 (hereinafter “Sun ‘581”).  
	Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over Sun ‘581’s claims 1 and 4 as applied to claim 1, and further in view of Sun ‘581’s claim 11.  
	Claims 6, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over Sun ‘581’s claims 1 and 4 as applied to claim 1, and further in view of Dickinson.  
	Claims 9 – 11, 14, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over Sun ‘581’s claims 1 and 4, and further in view of Sun ‘581’2 claims 5 and 8.  
	Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over Sun ‘581’s claims 1 and 4 as applied to claim 17, and further in view of Sun ‘581’s claim 11.  
	Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over Sun ‘581’s claims 1 and 4 as applied to claim 19, and further in view of Dickinson.  
	Although the claims at issue are not identical, they are not patentably distinct from each other because:
	Regarding claim 1, Sun ‘581’s claim 4, which depends on Sun ‘581’s claim 1, is directed to a chamber component for a process chamber, comprising: a ceramic body; and a protective layer (“first protective layer”) on at least one surface of the ceramic body, wherein the protective layer comprises Y3Al5O12 having a dielectric constant of 9.76 +/- up to 30% and a hermiticity of 4.4E-10 cm3/s +/- up to 30%.  
	Regarding claim 2, in addition to the limitations of claim 1, Sun ‘581’s claim 4 states the chamber component is a chamber lid.  
	Regarding claim 3, in addition to the limitations of claim 1, Sun ‘581’s claim 4 states the ceramic body comprises Al2O3.  
	Regarding claim 4, in addition to the limitations of claim 1, Sun ‘581’s claim 11 recites a Y3Al5O12 protective layer has an erosion rate of about 1 nm/hr +/- up to 30% when exposed to a CH4/Cl2 plasma chemistry.  Given the suitability for a chamber component in Sun ‘581’s claim 4 for exposure to plasma (as at least required of a “plasma screen”), it would have been imperative for erosion rates to be minimal to plasma.  Accordingly, given the 500 nm to 20 micron thickness of the protective layer (Sun ‘581, claim 1), it would have been obvious to employ an erosion rate of about 1 nm/hr +/- up to 30% when exposed to a CH4/Cl2 plasma chemistry in order to provide a long-life chamber component.
	Regarding claim 5, in addition to the limitations of claim 1, Sun ‘581’s claim 1 states the protective layer further has at least one of a hardness of 8.5 GPa +/- up to 30%, a volume resistivity of 11.3E16 Ω·cm +/- up to 30%, or a thermal conductivity of 20.1 W/m-K +/- up to 30%.  
	Regarding claim 6, although Sun ‘581 is not explicit as to the protective layer having a porosity of less than 1%, Dickinson notes high density ceramics have better bonding to their substrates in process chamber components (e.g. ¶ [0035]).  Accordingly, one of ordinary skill in the art would have sought to minimize the porosity of the protective layer as this would in turn maximize density.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Accordingly, it would have been obvious to provide the protective layer with a porosity less than 1% in order to maximize its bonding to the ceramic body.
	Regarding claim 7, in addition to the limitations of claim 1, Sun ‘581’s claim 1 recites the protective layer comprises 37.5 mol% Y2O3 and 62.5 mol% Al2O3 (since 3Y2O3 + 5Al2O3 = 2Y3Al5O12).
	Regarding claim 8, although Sun ‘581’s claims are not explicit as to the protective layer comprising a bulk sintered ceramic that has been bonded to the ceramic body, Dickinson notes high sintered density ceramics have better bonding to their substrates in process chamber components (e.g. ¶ [0035]).  For such a purpose, it would have been obvious to modify Sun ‘581’s protective layer to comprise a bulk sintered ceramic that has been bonded to the ceramic body.
	Regarding claim 9, in addition to the limitations of claim 8, Sun ‘581’s claim 8, which depends on Sun ‘568’s claim 1, recites an additional protective layer which has a thickness of greater than 20 microns (“thick film” versus a “thin film” whose upper endpoint for thickness is 20 microns).  Given said additional protective layer is between the “first protective layer” and the ceramic body, it would have been obvious including such an additional protective layer increases protection of the ceramic body.  Based on the recited thickness, such an additional protective layer constitutes a thin ceramic wafer having a thickness of at least 20.  
	Regarding claim 10, in addition to the limitations of claim 1, Sun ‘581’s claim 8, which depends on Sun ‘581’s claim 5 which in turn depends on Sun ‘581’s claim 1, recites an additional protective layer which is a thick film protective layer.  Given said additional protective layer is between the “first protective layer” and the ceramic body, it would have been obvious including such an additional protective layer increases protection of the ceramic body.
	Regarding claim 11, in addition to the limitations of claim 10, Sun ‘581’s “first protective layer” is thin, i.e. having a thickness of 0.5 to 20 microns.  By definition, a thick film would have been understood to be greater than 20 microns, which encompasses the claimed range for the thickness of the additional protective layer (as a protective layer in the scope of one or more protective layer).
	Regarding claim 12, in addition to the limitations of claim 1, Sun ‘568’s claim 1 further recites the protective layer comprises a thin protective layer.
	Regarding claim 13, in addition to the limitations of claim 12, Sun ‘568’s claim 1 further recites the protective layer has a thickness of below about 20 microns.  
	Regarding claim 14, in addition to the limitations of claim 1, Sun ‘581’s claim 8, which depends on Sun ‘581’s claim 5 which in turn depends on Sun ‘581’s claim 1, recites an additional protective layer which is a thick film protective layer, i.e. a stack of a plurality of protective layers.  Given said additional protective layer is between the “first protective layer” and the ceramic body, it would have been obvious including such an additional protective layer increases protection of the ceramic body.
	Regarding claim 15, although Sun ‘581’s claims are not explicit as to the protective layer comprising a bulk sintered ceramic that has been bonded to the ceramic body, Dickinson notes high sintered density ceramics have better bonding to their substrates in process chamber components (e.g. ¶ [0035]).  For such a purpose, it would have been obvious to modify Sun ‘581’s protective layer to comprise a sintered ceramic.
	Regarding claim 16, in addition to the limitations of claim 1, Sun ‘581’s claim 8, which depends on Sun ‘581’s claim 5 which in turn depends on Sun ‘581’s claim 1, recites an additional protective layer which is a thick film protective layer.  Given said additional protective layer is between the “first protective layer” and the ceramic body, it would have been obvious including such an additional protective layer increases protection of the ceramic body.  Thus is formed a thin film protective layer over a thick film protective layer.
	Regarding claim 17, in addition to the limitations of claim 1, Sun ‘581’s claim 4 states the process chamber is a plasma etch process chamber (as suggested by the chamber component being a plasma screen).
	Regarding claim 18, in addition to the limitations of claim 17, Sun ‘581’s claim 11 recites a Y3Al5O12 protective layer has an erosion rate of about 1 nm/hr +/- up to 30% when exposed to a CH4/Cl2 plasma chemistry.  Given the suitability for a chamber component in Sun ‘581’s claim 4 for exposure to plasma (as at least required of a “plasma screen”), it would have been imperative for such a screen to be plasma resistant, which the recited erosion rate provided evidence thereof.  Accordingly, it would have been obvious to employ the protective layer as a plasma resistant layer, and wherein an external surface of the plasma resistant layer is to be exposed to a plasma.  
	Regarding claim 19, Sun ‘581 claim 4, which depends on Sun ‘581’s claim 1, is directed to, in an embodiment, a chamber lid comprising a ceramic body comprising Al2O3; and a protective layer on at least one surface of the ceramic body, wherein the protective layer comprises Y3Al5O12 having a dielectric constant of 9.76 +/- up to 30% and a hermiticity of 4.4E-10 cm3/s +/- up to 30%.  
	Although Sun ‘581’s claims 1 and 4 are does not explicitly state a process chamber comprising a chamber body, a substrate support within the chamber body, and said lid being over the chamber body, Sun ‘581’s claim 4 recites further articles which may comprise a protective layer as recited for the chamber lid, e.g. an electrostatic chuck and a chamber wall.  One of ordinary skill in the art would have recognized an electrostatic chuck is a substrate support, and the chamber wall would define at least a portion of a chamber body.  Based on the low hermiticity Sun ‘581 claims, one of ordinary skill in the art would have understood the goal is to contain a gas, i.e. does not leak gas.  
	Accordingly, it would have been obvious to configure a process chamber from a chamber body, a substrate support within the chamber body, and a lid over the chamber body from the component recited in Sun ‘581’s claim 4 in order to provide a process chamber with features useful for containing process gas.
	Regarding claim 20, in addition to the limitations of claim 19, Sun ‘581’s claim 1 recites the protective layer comprises 37.5 mol% Y2O3 and 62.5 mol% Al2O3 (since 3Y2O3 + 5Al2O3 = 2Y3Al5O12).
	Although Sun ‘581 is not explicit as to the protective layer having a porosity of less than 1%, Dickinson notes high density ceramics have better bonding to their substrates in process chamber components (e.g. ¶ [0035]).  Accordingly, one of ordinary skill in the art would have sought to minimize the porosity of the protective layer as this would in turn maximize density.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Accordingly, it would have been obvious to provide the protective layer with a porosity less than 1% in order to maximize its bonding to the ceramic body.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783